Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendments 9/13/19 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 21-39 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claim 21, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of a human being performing
a method of monitoring a physiological characteristic or parameter involving a medicament, comprising:
a.    receiving data about a first medicament ingested by a user in a first regimen;
b.    [receiving data regarding] the presence or concentration of the first medicament in the user over a duration of time;
c.    analyzing or evaluating the monitored presence or concentration of the first medicament against the first regimen over the duration of time to determine a physiological characteristic or parameter; and
d.    displaying an output responsive to the analyzing or evaluating step.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., sensors to monitor the presence or concentration of medicaments and/or glucose, cloud servers, social networking, and/or apps these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., sensors to monitor the presence or concentration of medicaments and/or glucose, cloud servers, social networking, and/or apps these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 2 in Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 32-38, are rejected under 35 U.S.C. 102(a)(1) as being 35 U.S.C. 103 as being unpatentable over PGPUB US 20140039383 A1 by Dobbles et al (“Dobbles”), in view of PGPUB US 20170242975 A1 by Kahlbaugh (“Kahlbaugh”).
In regard to Claim 21, Dobbles teaches a method of monitoring a physiological characteristic or parameter involving a medicament, comprising:
a.    receiving data about a first medicament [taken] by a user in a first regimen;
(see, e.g., Figure 13, selection 202; see paragraph 240 in regard to receiving medicament delivery device data);
b.    monitoring the presence or concentration of the first medicament in the user over a duration of time;
(see, e.g., Figure 13, selection 202; see, e.g., paragraph 240 in regard to receiving auxiliary sensor data; see, e.g., paragraph 125 in regard to auxiliary sensor being used to sense the presence of analytes other than glucose; see, e.g., paragraph 127 in regard to an analyte sensor being used to sense the level of medicaments in the body);


(see, e.g., Figure 13, selection 204 and paragraph 241; in regard to “physiological characteristic or parameter” see, e.g., paragraph 239 regarding “delivery is calculated to maintain the host substantially at and/or within a target range”);
	d.    displaying an output responsive to the analyzing or evaluating step
	(see, e.g., Figure 13, selection 206).
	

Furthermore, while Dobbles teaches wherein a variety of medicaments can be employed (see, e.g., paragraph 157), as well as teaches that data that is externally collected can be received and analyzed as part of recommending a medicament delivery regimen (see, e.g., paragraph 240), however, to the extent that Dobbles may not teach collecting data regarding the subject taking an ingested medicament, however, in an analogous reference Kahlbaugh teaches that feature (see, e.g., paragraph 32);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have collected data regarding ingested medicaments as taught by Kahlbaugh as part of the method taught by the otherwise cited prior art, in order to be able to provide recommended medicament delivery regimens for those medicaments also.

In regard to Claim 22, Dobbles teaches
a.    monitoring and storing glucose concentration data of the user;
(see, e.g., Figure 13, selection 202; see, e.g., paragraph 240 in regard to receiving glucose concentration data);
b.    analyzing the monitored and stored glucose concentration data of the user;
c.    evaluating the analyzed glucose concentration data of the user against the first regimen; and
(see, e.g., Figure 13, selection 204);
d.    displaying an output responsive to the evaluating step.
(see, e.g., Figure 13, selection 206).
In regard to Claims 23-24, 26-27, 29 see rejection of Claim 21.
In regard to Claims 25 and 28, Dobbles teaches this feature to the extent that it teaches identifying levels of a medicament in a subject via a sensor.  See, e.g., paragraph 127.  This is within the BRI of the claimed “signature” in light of Applicant’s specification at, e.g., paragraph 344 as meaning “by use of a sensor…to detect if the user has taken a medication”.

In regard to Claim 32, Dobbles teaches receiving data regarding the amount and timing of, e.g., insulin (see, e.g., paragraph 240),
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have collected amount and timing data regarding ingested medicaments as taught by Kahlbaugh as part of the method taught by the otherwise cited prior art, in order to be able to provide recommended medicament delivery regimens for those medicaments also.
In regard to Claims 33-37, Dobbles teaches receiving monitoring various other data about the user (see, e.g., paragraph 240), including exercise/activity data, auxiliary analyte data, meal data, that is received from a diary or log.
In regard to Claim 38, see e.g., paragraph 204.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbles, in view of Kahlbaugh, further in view of PGPUB US 20030208113 A1 by Mault et al (“Mault”).
In regard to Claims 30-31, while Dobbles teaches interacting with remote/cloud servers (see, e.g., paragraph 209), as well as employing externally derived data in order to make its recommendation in terms of medicament regimen (see, e.g., paragraph 240), it may not teach relying on such demographic data, however, in an analogous reference Mault teaches such functionality (see, e.g., paragraph 124),
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the feature taught by Mault to the method taught by the otherwise cited prior art, in order to better determine an appropriate medicament regimen.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbles, in view of Kahlbaugh, further in view of Mault.
In regard to Claim 39, Kahlbaugh teaches logging data to a remote server (see, e.g., paragraph 80), as well as Mault teaches employing demographic data (see, e.g., paragraph 124).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the features taught by Mault and Kahlbaugh to the method taught by the otherwise cited prior art, by logging data regarding the medicament regimens that a subject was receiving as well as demographic data regarding the subject to a remote/cloud server, in order to allow for later review of that data.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715